Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 was filed before the mailing date of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "wherein the cloned hidden Markov model is a first order model".  There is insufficient antecedent basis for this limitation in the claim, as no cloned model, hidden Markov model, or cloned hidden Markov model is recited in claim 15, on which claim 16 depends, or in claim 12, on which claim 15 depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 19-20 are rejected under 35 U.S.C. 101. Claims 1-11 are directed to non-statutory subject matter.  
Claims 1-11 do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a system that does not have a physical or tangible form and does not contain any structural recitations (see MPEP 2106.03(I). Paragraph [0035] of Applicant’s specification merely describes “one or more computing systems (e.g. remote computing system, such as a server system, distributed computing system, etc.) and one or more CHMMs, but can additionally or alternatively include any other suitable elements”. Therefore claims 1-11 are interpreted as computer program per se (often referred to as "software per se"). 
Claims 12-14 and 19-20 are directed to a method; therefore, claims 12-14 and 19-20 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
However, claims 1-14 and 19-20 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
Claim 1:
Step 1: Claim 1 is interpreted as software per se; therefore the claim does not fall within one of the four statutory categories (see above for statutory rejection of claims 1-11).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
updating the set of transition probabilities based on a set of received observations (mental step directed to observation, evaluation – a person could update a set of transition probabilities in their mind based on their observations).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
a set of potential emissions (a set of potential emissions is interpreted as mere data gathering);
a hardcoded observation array, comprising: a different set of clones for each potential emission, wherein the different sets of clones cooperatively form a plurality of clones; a set of emission probabilities relating each clone of the plurality to each potential emission, each emission probability representing a probability of observing the potential emission from the clone (the hardcoded observation array comprising a set of clones and a set of emission probabilities is interpreted as selecting a particular data source or type of data to be manipulated, the hardcoding of the array is interpreted as storing and retrieving information in memory. Examiner’s Note: Examiner is interpreting the definition of a “clone” according to paragraph [0028] of Applicant’s specification, which recites “clones of the CHMM that represent one or more hidden states and specific observations, with each clone being associated with a single emission or alternatively multiple emissions; and/or other functionalities”); and
a transition array, comprising: a set of transition probabilities representing a probability of transitioning from a current clone to another clone of the plurality of clones, wherein the set of transition probabilities is determined by fixing the hardcoded observation array, wherein each observation of the set of received observations is an observation of an emission from the set of potential emissions (the transition array comprising a set of transition probabilities and the set of received observations are interpreted as selecting a particular data source or type of data to be manipulated; fixing the hardcoded observation array is interpreted as storing and retrieving information in memory. Examiner’s Note: Examiner is interpreting the definition of a “clone” according to paragraph [0028] of Applicant’s specification, which recites “clones of the CHMM that represent one or more hidden states and specific observations, with each clone being associated with a single emission or alternatively multiple emissions; and/or other functionalities”). These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 1 recites the following additional elements:
a set of potential emissions (a set of potential emissions is interpreted as mere data gathering);
a hardcoded observation array, comprising: a different set of clones for each potential emission, wherein the different sets of clones cooperatively form a plurality of clones; a set of emission probabilities relating each clone of the plurality to each potential emission, each emission probability representing a probability of observing the potential emission from the clone (the hardcoded observation array comprising a set of clones and a set of emission probabilities is interpreted as selecting a particular data source or type of data to be manipulated, the hardcoding of the array is interpreted as storing and retrieving information in memory. Examiner’s Note: Examiner is interpreting the definition of a “clone” according to paragraph [0028] of Applicant’s specification, which recites “clones of the CHMM that represent one or more hidden states and specific observations, with each clone being associated with a single emission or alternatively multiple emissions; and/or other functionalities”); and
a transition array, comprising: a set of transition probabilities representing a probability of transitioning from a current clone to another clone of the plurality of clones, wherein the set of transition probabilities is determined by fixing the hardcoded observation array, wherein each observation of the set of received observations is an observation of an emission from the set of potential emissions (the transition array comprising a set of transition probabilities and the set of received observations are interpreted as selecting a particular data source or type of data to be manipulated; fixing the hardcoded observation array is interpreted as storing and retrieving information in memory. Examiner’s Note: Examiner is interpreting the definition of a “clone” according to paragraph [0028] of Applicant’s specification, which recites “clones of the CHMM that represent one or more hidden states and specific observations, with each clone being associated with a single emission or alternatively multiple emissions; and/or other functionalities”). These elements do not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(g)).
Claim 12 is a method claim and its limitation is included in claim 1. The only difference is that claim 12 requires a method. Therefore, claim 12 is rejected for the same reasons as claim 1.
The independent claims are not patent eligible.
Dependent claims 2-11, 13-14, and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2:
Step 1: Claim 2 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 2 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 2 recites the following additional elements:
the set of received observations is received from a sensor mounted to an agent. This is interpreted as receiving or transmitting data, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 2 recites the following additional elements:
the set of received observations is received from a sensor mounted to an agent. This is interpreted as receiving or transmitting data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
	Claim 3:
Step 1: Claim 3 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 3 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 3 recites the following additional elements:
the observation array is sparse. This is interpreted as a mere description of the data stored in memory, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 3 recites the following additional elements:
the observation array is sparse. This is interpreted as a mere description of the data stored in memory, which does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 4:
Step 1: Claim 4 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the following abstract ideas:
determine an action from the plurality of potential actions based on a current clone of the plurality of clones (mental step directed to observation, evaluation – a person could determine an action from a set of potential actions based on an observed state. See claim 1 for interpretation of “clones”).
Step 2A, Prong 2: Claim 4 recites the following additional elements:
a plurality of potential actions. This is interpreted as selecting a particular data source or type of data to be manipulated, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 4 recites the following additional elements:
a plurality of potential actions. This is interpreted as selecting a particular data source or type of data to be manipulated, which does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 5:
Step 1: Claim 5 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the following abstract ideas:
determine a subsequent clone for a subsequent timestep based on the current clone and a received action (mental step directed to evaluation – a person could determine a subsequent state for a timestep based on current state and action information. See claim 1 for interpretation of “clones”).
Step 2A, Prong 2: Claim 5 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 5 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 6:
Step 1: Claim 6 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 6 recites the abstract ideas from claim 4 on which it depends.
Step 2A, Prong 2: Claim 6 recites the following additional elements:
the transition array comprises three dimensions, wherein a first and a second dimension of the three dimensions are each associated with the plurality of clones, and wherein a third dimension is associated with the plurality of potential actions. This is interpreted as a mere description of the data stored in memory, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 6 recites the following additional elements:
the transition array comprises three dimensions, wherein a first and a second dimension of the three dimensions are each associated with the plurality of clones, and wherein a third dimension is associated with the plurality of potential actions. This is interpreted as a mere description of the data stored in memory, which does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 7:
Step 1: Claim 7 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the following abstract ideas:
updating the set of transition probabilities comprises updating a subarray of the transition array, wherein the subarray is determined based a set of indices associated with a set of clones corresponding to a potential emission associated with a received observation and an action of a plurality of received actions (mental step directed to observation, evaluation – a person could update a subarray in their mind assisted by pen and paper (see MPEP 2106.04(a)(2)(III)) based on observing a set of indices associated with received information related to observations and actions. See claim 1 for interpretation of “clones”).
Step 2A, Prong 2: Claim 7 does not recite any additional elements and therefore does not.
Step 2B: Claim 7 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 8:
Step 1: Claim 8 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 8 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 8 recites the following additional elements:
the observation array is overcomplete. This is interpreted as a mere description of the data stored in memory, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 8 recites the following additional elements:
the observation array is overcomplete. This is interpreted as a mere description of the data stored in memory, which does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 9:
Step 1: Claim 9 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 9 recites the abstract ideas from claim 8 on which it depends.
Step 2A, Prong 2: Claim 9 recites the following additional elements:
each potential emission of the set of potential emissions is associated with a number of hidden states, wherein a number of clones in a set of clones associated with a potential emission is larger than the number of hidden states associated with the potential emission. This is interpreted as a mere description of the data stored in memory, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 9 recites the following additional elements:
each potential emission of the set of potential emissions is associated with a number of hidden states, wherein a number of clones in a set of clones associated with a potential emission is larger than the number of hidden states associated with the potential emission. This is interpreted as a mere description of the data stored in memory, which does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 10:
Step 1: Claim 10 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 10 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 10 recites the following additional elements:
the set of received observations comprises aliased observations. These are interpreted as a mere description of the data stored in memory, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 10 recites the following additional elements:
the set of received observations comprises aliased observations. These are interpreted as a mere description of the data stored in memory, which does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 11:
Step 1: Claim 11 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 11 recites the following abstract ideas:
an emission probability of the set of emission probabilities is determined based on sensor noise (mental step directed to observation, evaluation – a person could determine a set of emission probabilities having observed sensor noise; alternatively, looking to paragraph [0060] of Applicant’s specification Examiner is interpreting that determine emission probabilities based on sensor noise could also be a mathematical relationship).
Step 2A, Prong 2: Claim 11 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 11 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 13:
Step 1: Claim 13 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 13 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 13 recites the following additional elements:
the transition array represents higher-order sequences that encode temporal contexts in a first order model. This is interpreted as a mere description of the data stored in memory, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 13 recites the following additional elements:
the transition array represents higher-order sequences that encode temporal contexts in a first order model. This is interpreted as a mere description of the data stored in memory, which does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 14:
Step 1: Claim 14 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 14 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 14 recites the following additional elements:
received observations within the set of received observations are observed from different environments. Receiving observations is interpreting as receiving or transmitting data; the set of received observations is interpreted as a mere description of the data stored in memory, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 14 recites the following additional elements:
received observations within the set of received observations are observed from different environments. Receiving observations is interpreting as receiving or transmitting data; the set of received observations is interpreted as a mere description of the data stored in memory, which does not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(g)).
Claim 19:
Step 1: Claim 19 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 19 recites the following abstract ideas:
updating the set of transition probabilities further comprises updating the transition probabilities based on a set of received actions (mental step directed to observation, evaluation – a person could updated a set of transition probabilities in their mind having observed a set of actions).
Step 2A, Prong 2: Claim 19 recites the following additional elements:
the set of transition probabilities is associated with a set of potential actions, wherein the set of potential actions define a third dimension within the transition array; and wherein each received action is from the set of potential actions and is associated with a received observation. The set of transition probabilities associated with a set of actions and the set of actions being associated with a set of observations are interpreted as mere descriptions of the data stored in memory, which do not integrate the abstract idea into a practical application.
Step 2B: Claim 19 recites the following additional elements:
the set of transition probabilities is associated with a set of potential actions, wherein the set of potential actions define a third dimension within the transition array; and wherein each received action is from the set of potential actions and is associated with a received observation. The set of transition probabilities associated with a set of actions and the set of actions being associated with a set of observations are interpreted as mere descriptions of the data stored in memory, which do not amount to significantly more (see MPEP 2106.05(g)).
Claim 20 is a method claim and its limitation is included in claim 11. Claim 20 is rejected for the same reasons as claim 11.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiike et al (US 20100318478 A1, herein Yoshiike) in view of Cormack et al (“Data Compression Using Dynamic Markov Modelling”, herein Cormack).
Regarding claim 1, Yoshiike teaches a system (para. [0067] – [0068] recite “FIG. 1 is a diagram illustrating an example of an action environment that is an environment in which an agent to which an information processing device according to the present invention has been applied performs actions. The agent is a device capable of autonomously performing actions (behaviors) such as movement and the like, for example, such as a robot (may be a robot which acts in the real world, or may be a virtual robot which acts in a virtual world), or the like” (i.e. a system)) comprising a processing system, the processing system comprising:
a set of potential emissions (para. [0079] recites “FIG. 3B schematically illustrates the types of observation values observed by the agent in the observation units. With the present embodiment, the agent observes any one of 15 types of observation values (symbols) 0 1 through O1 – O15 in the observation units.” Para. [0104] recites “the sensor 13 performs sensing of information that can be observed externally to output an observation value serving as a sensing result thereof. Specifically, the sensor 13 observes the observation units wherein the agent exists of the action environment, and outputs a symbol representing the observation units thereof as an observation value” (Examiner’s Note: fig. 3B shows a series of potential locations for an agent to move to; given Applicant’s definition of an emission from paragraph [0050] of Applicant’s specification as category, label, or other identifier of a sensory input, Examiner is interpreting the observation values related to different locations in the observation units from Yoshiike as equivalent to the emissions from Applicant’s disclosure));
a hardcoded observation array (para. [0105] recites “in FIG. 4, the sensor 13 also observes the actuator 12, and thus outputs (a symbol representing) the action performed by the agent. The observation value output from the sensor 13 is supplied to the reflective action determining unit 11 and the history storage unit 14. Also, the action output from the sensor 13 is supplied to the history storage unit 14.” Para. [0112] recites “the state transition probability model that the learning unit 21 employs as a learning object is a state transition probability model stipulated by state transition probability for each action, of which the state is transitioned by the action performed by the agent, and observation probability wherein a predetermined observation value is observed from states” (i.e. a hardcoded observation array. Examiner’s Note: paragraph [0062] of Applicant’s specification teaches that a hardcoded observation array is one in which the set of emission probabilities is predetermined, Examiner is interpreting the claim language using this definition)), comprising:
a set of emission probabilities relating each [clone] of the plurality to each potential emission, each emission probability representing a probability of observing the potential emission from the [clone] (para. [0161] recites “the expanded HMM includes, as the model parameters, in the same way as a common HMM, initial state probability πt, that the state of the expanded HMM will be in the state Si at the first point-in-time t = 1, and observation probability bi(Ok) that the observation value Ok will be observed in the state S, as well as the state transition probability aij(Um) for each action” (i.e. a set of observation probabilities bi(Ok) that represent the probability of a given observation value Ok)); and
a transition array, comprising:
a set of transition probabilities representing a probability of transitioning from a current clone to another [clone] of the plurality of [clones] (para. [0150] recites “FIG. 6A illustrates the state transition probability of a common HMM.” Para. [0152] – [0153] recite “a common HMM includes state transition probability aij of NxN state transitions from each of N states Si to each of the N states Sj as model parameters. All the state transition probability of a common HMM can be represented by a two-dimensional table where the state transition probability aij of the state transition from the state Si to the state Sj is disposed at the i 'th from the top and the j'th from the left. Now, the state transition probability table of the HMM will also be referred to as state transition probability A. Para. [0104] recites “Specifically, the sensor 13 observes the observation units wherein the agent exists of the action environment, and outputs a symbol (i.e. an emission) representing the observation units thereof as an observation value” (i.e. the set of transition probabilities, wherein the transition probabilities are based on the set of observations)), wherein the set of transition probabilities is determined by fixing the hardcoded observation array and updating the set of transition probabilities based on a set of received observations, wherein each observation of the set of received observations is an observation of an emission from the set of potential emissions (fig. 8 and para. [0211] recite “The state recognizing unit 23 observes the action series and observation value series for recognition, and obtains the most likely state series that are state series reaching at point-in-time t the state Sj that makes the optimal state probability δt(j)) in Expression (10) the maximum from the optimal route ψt(j)) in Expression (11)”. Para. [0212] recites “Further, the state recognizing unit 23 takes the most likely state series as the recognition result of the current situation, and obtains (estimates) the last state of the most likely series as the current state st”. Para. [0213] Upon obtaining the current state si, the state recognizing unit 23 updates the elapsed time management table stored in the elapsed time management table storage unit 32 based on the current state si thereof, and the processing proceeds from step S34 to step S35” (i.e. updating the transition probabilities based on the set of observations)).
However, Yoshiike does not explicitly teach a different set of clones for each potential emission, wherein the different sets of clones cooperatively form a plurality of clones.
Cormack teaches a different set of clones for each potential emission, wherein the different sets of clones cooperatively form a plurality of clones (Fig. 2a-2b and section 4.2 para. 1 recite “Suppose that we have a partially constructed model which includes states named A, B, ... E, as drawn in Fig. 2(a). The figure shows that there are transitions from both A and B to C, and transitions from C to both D and E. Now, whenever the model enters state C, some contextual information is lost. In effect, we forget whether we reached state C from A or from B. But it is quite possible that the choice of next state, D or E, is correlated with the previous state, A or B. An easy way to learn whether such a correlation exists is to duplicate state C (we call this process cloning), generating a new state C'. This creates a revised Markov model as drawn in Fig. 2(b). After this change to the model, the counts for transitions from C to D or E will be updated only when state C is reached from A, whereas the counts for C' to D or E will be updated only when C' is reached from B. Thus the model can now learn the degree of correlation between the A, B states and the D, E states (i.e. a plurality of clones)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by incorporating the cloning method from Cormack into the action control unit from Yoshiike, specifically the action recognizing unit from figure 4. Cormack and Yoshiike are both directed to methods of traversing a Markov model; while Yoshiike teaches a state recognizing unit which tracks and stores information on current states of the model, Yoshiike does not teach whether these states can be cloned. Cormack explicitly states in both the introduction and the conclusion that the dynamic Markov modelling method may have other uses besides data compression; therefore, one of ordinary skill would be motivated to apply the known technique (the dynamic Markov modeling from Cormack) to a known device (the state recognizing unit from Yoshiike) to improve Yoshiike’s method of organizing potential states in the state recognizing unit.
Regarding claim 2, the combination of Yoshiike and Cormack teaches the system of Claim 1, wherein the set of received observations is received from a sensor mounted to an agent (Yoshiike fig. 4 and paragraph [0104] recite “The sensor 13 performs sensing of information that can be observed externally to output an observation value serving as a sensing result thereof. Specifically, the sensor 13 observes the observation units wherein the agent exists of the action environment, and outputs a symbol representing the observation units thereof as an observation value” (i.e. receiving observations from a sensor)).
Regarding claim 4, the combination of Yoshiike and Cormack teaches the system of Claim 1, further comprising a plurality of potential actions, wherein the system is configured to determine an action from the plurality of potential actions based on a current clone of the plurality of clones (Yoshiike fig. 6B and para. [0156] recite “All the state transition probability of the expanded HMM can be represented by a three-dimensional table where the state transition probability aij(Um) of the state transition from the state Si to the state Sj regarding the action Um is disposed at the i 'th from the top, the j 'th from the left, and the m'th in the depth direction from the near side”. Para. [0157] recites “Now, let us say that, with the three-dimensional table of the state transition probability A, the axis in the vertical direction will be referred to as axis i, the axis in the horizontal direction will be referred to as axis j, and the axis in the depth direction will be referred to as axis m or action axis, respectively”. Para. [0159] recites “a plane made up of the state transition probability aij(Um) obtained by cutting off the three-dimensional table of the state transition probability A at a certain position I of the i axis with a plane perpendicular to the i axis will also be referred to as an action plane regarding the state Si” (i.e. determining an action from the action plane based on the current potential states. Cormack fig. 2a-2b and section 4.2 teach cloned states)).
Regarding claim 5, the combination of Yoshiike and Cormack teaches the system of Claim 4, further configured to determine a subsequent clone for a subsequent timestep based on the current clone and a received action (Yoshiike para. [0448] recites “FIG. 23 illustrates the agent at point-in-time t = t0. At the point-in-time t = t0, the configuration of the action environment is the first configuration wherein the positions pos1 through pos3 are included in the path (FIG. 21A)”. Para. [0449] recites “Further, at the point-in-time t = t0, (the observation units corresponding to) the target state is the state S37 left below, and the agent is positioned in (the observation units corresponding to) the state S20. Subsequently, the agent calculates an action plan headed to the state S37 that is the target state, and performs movement from the state S20 that is the current state to the left direction as an action determined in accordance with the action plan thereof”. Para. [0450] recites “FIG. 24 illustrates the agent at point-in-time t = t1 (> t0) (i.e. a subsequent timestep). At the point-in-time t = t1 the configuration of the action environment is changed from the first configuration to a configuration wherein the agent can pass through the position pos1 included in the path, not but the positions pos2 and pos3 included in the wall” (i.e. determining a subsequent state based on the current state and a received action). Cormack fig. 2a-2b and section 4.2 teach cloned states)).
Regarding claim 6, the combination of Yoshiike and Cormack teaches the system of Claim 4, wherein the transition array comprises three dimensions, wherein a first and a second dimension of the three dimensions are each associated with the plurality of clones, and wherein a third dimension is associated with the plurality of potential actions (Yoshiike para. [0376] recites “FIG. 15 is a diagram for describing a method for generating the action template C using the state S, listed as to the observation value Ok. The open-edge detecting unit 37 detects, with the three-dimensional state transition probability table, the maximum state transition probability from state transition probability arrayed in the column (horizontal) direction G-axis direction) of the state transition from the state S, listed as to the observation value Ok. [0392] recites “FIG. 17 is a diagram for describing a method for calculating the action probability E based on state transition probability. The open-edge detecting unit 37 adds the state transition probability aij(Um) regarding each of the state Si in the i-axis direction of the three-dimensional state transition probability table A made up of the i axis, j axis, and action axis for each of the action Um, thereby calculating the action probability E based on the state transition probability that is a matrix with probability that the action U"' will be performed as an element at the i 'th row and the m'th column in the state Si” (i.e. the three dimensional state transition probability table in fig. 17 shows two dimensions associated with the plurality of states and a third dimension associated with a plurality of potential actions. Cormack fig. 2a-2b and section 4.2 teach cloned states)).
Regarding claim 7, the combination of Yoshiike and Cormack teaches the system of Claim 4, wherein updating the set of transition probabilities comprises updating a subarray of the transition array, wherein the subarray is determined based a set of indices associated with a set of clones corresponding to a potential emission associated with a received observation and an action of a plurality of received actions (Yoshiike fig. 6B and para. [0156] recite “All the state transition probability of the expanded HMM can be represented by a three-dimensional table where the state transition probability aij(Um) of the state transition from the state Si to the state Sj regarding the action Um is disposed at the i 'th from the top, the j 'th from the left, and the m'th in the depth direction from the near side”. Para. [0157] recites “Now, let us say that, with the three-dimensional table of the state transition probability A, the axis in the vertical direction will be referred to as axis i, the axis in the horizontal direction will be referred to as axis j, and the axis in the depth direction will be referred to as axis m or action axis, respectively”. Para. [0158] recites “Also, a plane made up of the state transition probability aij(Um) obtained by cutting off the three-dimensional table of the state transition probability A at a certain position m of the action axis with a plane perpendicular to the action axis will also be referred to as a state transition probability plane regarding the action Um” (i.e. updating a subarray of the transition array updates the transition probabilities, the subarray is determined based on a set of states corresponding to a set of observation values and a set of actions. Cormack fig. 2a-2b and section 4.2 teach cloned states)).
Regarding claim 10, the combination of Yoshiike and Cormack teaches the system of Claim 1, wherein the set of received observations comprises aliased observations (Yoshiike [0489] recites “According to the expanded HMM, with an action environment where the same observation value is observed in the observation units of different positions, the current situation of the agent is recognized using observation series and action series, and the current state, and consequently, observation units (place) where the agent is positioned can uniquely be determined” (Examiner’s Note: paragraph [0046] of Applicant’s specification defines aliased observations as “multiple observation instances that map to the same emission can be associated with locations in multiple different sub-environments”. Examiner is interpreting aliasing according to this definition, which is equivalent to the different positions in Yoshiike which correspond to the same observation value, or emission)).
Claim 12 is a method claim and its limitation is included in claim 1. The only difference is that claim 12 requires a method (Yoshiike para. [0002] recites “The present invention relates to an information processing device, an information processing method, and a program, and specifically relates to, for example, an information processing device, an information processing method, and a program, which allows an agent capable of autonomously performing various types of actions to determine suitable actions”). Therefore, claim 12 is rejected for the same reasons as claim 1.
Regarding claim 13, the combination of Yoshiike and Cormack teaches the method of Claim 12, wherein the transition array represents higher-order sequences that encode temporal contexts in a first order model (Cormack section 4.2 para. 2-3 recite “Carrying on with the model of Fig. 2(b), it is possible that the choice of next state (D or E) is not correlated with the previous state being A or B but is correlated with the states immediately before state A or state B. If this is the case, cloning state A, cloning state B, cloning state C' and re-cloning state C will enable our model to discover the correlations. In general, the more cloning that is performed, the longer the range of correlations that can be discovered and be used for predictive purposes. In light of the previous observation, our implementation performs cloning as soon as practicable. Whether it is practicable to clone a particular state depends on whether that state has been visited a reasonable number of times from each of two (or more) different predecessor states. Referring to Fig. 2(a), again, let us assume that the current state is A and a transition is about to be made to state C. The desirability of cloning state C should depend on whether the AC and BC transition counts are both reasonably large. If, say, the BC count is zero or is small compared to the AC count, then the probabilities associated with the transitions leaving C will reflect a correlation with the predecessor being A. Cloning state C would enable correlations with state B to be discerned, but there is little benefit to be gained if the BC transition is rarely taken” (Examiner’s Note: Examiner is interpreting the encoded temporal context in light of paragraph [0050] of Applicant’s specification, which recites “With cloning, the same bottom-up sensory input (e.g., emission) can be represented by multiple clones that are copies of each other in their selectivity for the sensory input, but specialized for specific temporal contexts”. Given this interpretation, the clones from Cormack teach copies that can incorporate temporal contexts based on how many times a state has been visited)).
Regarding claim 14, the combination of Yoshiike and Cormack teaches the method of Claim 12, wherein received observations within the set of received observations are observed from different environments (Yoshiike [0489] recites “According to the expanded HMM, with an action environment where the same observation value is observed in the observation units of different positions, the current situation of the agent is recognized using observation series and action series, and the current state, and consequently, observation units (place) where the agent is positioned can uniquely be determined” (i.e. observations are received from different positions or environments)).

Regarding claim 19, the combination of Yoshiike and Cormack teaches the method of Claim 12, wherein the set of transition probabilities is associated with a set of potential actions, wherein the set of potential actions define a third dimension within the transition array (Yoshiike para. [0376] recites “FIG. 15 is a diagram for describing a method for generating the action template C using the state S, listed as to the observation value Ok. The open-edge detecting unit 37 detects, with the three-dimensional state transition probability table, the maximum state transition probability from state transition probability arrayed in the column (horizontal) direction G-axis direction) of the state transition from the state S, listed as to the observation value Ok. Para. [0392] recites “FIG. 17 is a diagram for describing a method for calculating the action probability E based on state transition probability. The open-edge detecting unit 37 adds the state transition probability aij(Um) regarding each of the state Si in the i-axis direction of the three-dimensional state transition probability table A made up of the i axis, j axis, and action axis for each of the action Um, thereby calculating the action probability E based on the state transition probability that is a matrix with probability that the action U"' will be performed as an element at the i 'th row and the m'th column in the state Si” (i.e. the three dimensional state transition probability table in fig. 17 shows two dimensions associated with the plurality of states and a third dimension associated with a plurality of potential actions. Cormack fig. 2a-2b and section 4.2 teach cloned states)), and wherein updating the set of transition probabilities further comprises updating the transition probabilities based on a set of received actions, wherein each received action is from the set of potential actions and is associated with a received observation (Yoshiike fig. 6B and para. [0156] recite “All the state transition probability of the expanded HMM can be represented by a three-dimensional table where the state transition probability aij(Um) of the state transition from the state Si to the state Sj regarding the action Um is disposed at the i 'th from the top, the j 'th from the left, and the m'th in the depth direction from the near side”. Para. [0157] recites “Now, let us say that, with the three-dimensional table of the state transition probability A, the axis in the vertical direction will be referred to as axis i, the axis in the horizontal direction will be referred to as axis j, and the axis in the depth direction will be referred to as axis m or action axis, respectively”. Para. [0158] recites “Also, a plane made up of the state transition probability aij(Um) obtained by cutting off the three-dimensional table of the state transition probability A at a certain position m of the action axis with a plane perpendicular to the action axis will also be referred to as a state transition probability plane regarding the action Um”. Para. [0159] recites “a plane made up of the state transition probability aij(Um) obtained by cutting off the three-dimensional table of the state transition probability A at a certain position I of the i axis with a plane perpendicular to the i axis will also be referred to as an action plane regarding the state Si” (i.e. updating a subarray of the transition array updates the transition probabilities, the subarray is determined based on a set of states corresponding to a set of observation values and a set of potential associated with current potential states)).

Claims 3, 8-9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiike et al (US 20100318478 A1, herein Yoshiike) in view of Cormack et al (“Data Compression Using Dynamic Markov Modelling”, herein Cormack), in further view of Sharan et al* (“Learning Overcomplete HMMs”, herein Sharan).
*this document was included with the IDS dated 04/22/2020, therefore a copy has not been included with this office action.
Regarding claim 3, the combination of Yoshiike and Cormack teaches the system of Claim 1.
However, the combination of Yoshiike and Cormack does not teach wherein the observation array is sparse.
Sharan teaches wherein the observation array is sparse (pg. 2 para. 3 recites “We consider transition matrices which are i) sparse (hidden states have constant degree) and ii) have small probability mass on cycles shorter than 10 logmn states – and show that these HMMs can be learned efficiently using tensor decomposition and these HMMs can be learned efficiently using tensor decomposition and the method of moments, given random observation matrices” (i.e. the matrices in Sharan are sparse)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by applying the sparsity conditions on the matrices to the expanded HMM containing the transition and observation arrays from Yoshiike (as modified by Cormack). Yoshiike describes that its observation values can be predetermined but does not require the observation set to be sparse. One of ordinary skill in the art would benefit from sparsifying the expanded HMM from Yoshiike using the method from Sharan as one of ordinary skill would recognize that sparse array would require less computation time and take up less space in memory, improving the performance of the model. 
Regarding claim 8, the combination of Yoshiike and Cormack teaches the system of Claim 1. 
However, the combination of Yoshiike and Cormack does not teach wherein the observation array is overcomplete.
Sharan teaches wherein the observation array is overcomplete (the abstract recites “We study the problem of learning overcomplete HMMs—those that have many hidden states but a small output alphabet “ Pg. 1 para. 1 recites “Hidden Markov Models (HMMs) are commonly used for data with natural sequential structure (e.g., speech, language, video). This paper focuses on overcomplete HMMs, where the number of output symbols m is much smaller than the number of hidden states n” (i.e. the matrices in Sharan are overcomplete)).
See claim 3 for motivation to combine.
Regarding claim 9, the combination of Yoshiike and Cormack teaches the system of Claim 8.
However, the combination of Yoshiike and Cormack does not teach wherein each potential emission of the set of potential emissions is associated with a number of hidden states, wherein a number of clones in a set of clones associated with a potential emission is larger than the number of hidden states associated with the potential emission.
Sharan teaches wherein each potential emission of the set of potential emissions is associated with a number of hidden states, wherein a number of clones in a set of clones associated with a potential emission is larger than the number of hidden states associated with the potential emission (the abstract recites “We study the problem of learning overcomplete HMMs—those that have many hidden states but a small output alphabet “ Pg. 1 para. 1 recites “Hidden Markov Models (HMMs) are commonly used for data with natural sequential structure (e.g., speech, language, video). This paper focuses on overcomplete HMMs, where the number of output symbols m is much smaller than the number of hidden states n”. (i.e. the number of outputs (or emissions) is smaller than the number of states. Cormack fig. 2a-2b and section 4.2 teach cloned states)).
See claim 3 for motivation to combine. 
Regarding claim 11, the combination of Yoshiike and Cormack teaches the system of Claim 1.
However, the combination of Yoshiike and Cormack does not teach wherein an emission probability of the set of emission probabilities is determined based on sensor noise.
Sharan teaches wherein an emission probability of the set of emission probabilities is determined based on sensor noise (pg. 1 para. 4 – pg. 2 para. 1 recites “Theorem 1. The parameters of HMMs where i) the transition matrix encodes a random walk on a regular graph on n nodes with degree polynomial in n, ii) the output alphabet m = polylog(n) and, iii) the output distribution for each hidden state is chosen uniformly and independently at random, cannot be learned (even approximately) using polynomially many samples over any window length polynomial in n, with high probability over the choice of the observation matrix.” Pg. 2 para. 1 recites “Theorem 1 is also fundamentally of a different nature as compared to lower bounds based on parity with noise reductions for HMMs, as ours is information-theoretic1. The description of the 1 footnote on pg. 2 recites “Parity with noise is information theoretically easy given observations over a window of length at least the number of inputs to the parity. This is linear in the number of hidden states of the parity with noise HMM, whereas Theorem 1 says that the sample complexity must be super polynomial for any polynomial sized window” (Examiner’s Note: in the overcomplete HMM from Sharan the state information incorporates noise. Examiner is interpreting that the emissions from Sharan incorporate noise similarly to Applicant’s specification, which states in paragraph [0060] “the set of emission probabilities of the OPDS can be modified to correct errors in corrupted sequential information (e.g., trained input sequence and/or inference input sequence) by assigning a small probability to a random emission from a given clone to model errors (sensor noise)”).
See claim 3 for motivation to combine.
Claim 20 is a method claim and its limitation is included in claim 11. Claim 20 is rejected for the same reasons as claim 11.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiike et al (US 20100318478 A1, herein Yoshiike) in view of Cormack et al (“Data Compression Using Dynamic Markov Modelling”, herein Cormack), in further view of Kansky et al* (“Schema Networks: Zero-shot Transfer with a Generative Causal Model of Intuitive Physics”, herein Kansky).
*this document was included with the IDS dated 04/22/2020, therefore a copy has not been included with this office action. 
Regarding claim 15, the combination of Yoshiike and Cormack teaches the method of Claim 12. 
However, the combination of Yoshiike and Cormack does not teach determining a sequence of observations and associated actions to transition from a first clone to a second clone, comprising: clamping the first clone at a first timestep; clamping the second clone at a subsequent timestep; and using a backward pass of a message passing algorithm from the second clone to the first clone to determine the sequence of observations.
Kansky teaches determining a sequence of observations and associated actions to transition from a first clone to a second clone, comprising:
clamping the first clone at a first timestep; clamping the second clone at a subsequent timestep (pg. 6 right column para. 1-2 recite “We will choose the potentially feasible positive reward that happens soonest within our explored window, clamp its state to 1 (i.e. clamping a second state at a second timestep), and backtrack (see below) to find the set of actions that lead to it (i.e. clamping the first state at the first timestep – since the algorithm is moving backwards). If backtracking fails, we will repeat for the remaining potentially feasible positive rewards. Keeping the selected positive reward variable clamped to 1 (if it was found in the previous step), we now repeat the same procedure on the negative rewards. Among the negative rewards that have been found as potentially feasible to turn off, we clamp to zero as many negative rewards as we can find a jointly satisfying backtrack. If no positive reward was feasible, we backtrack from the earliest predicted negative reward (i.e. the clamping and backtracking between states can be repeated for multiple states at multiple timesteps)); 
and using a backward pass of a message passing algorithm from the second clone to the first clone to determine the sequence of observations (pg. 6 right column para. 3 recites “This step is akin to Viterbi backtracking, a message passing backward pass that finds a satisfying configuration. Unlike the HMM for which the Viterbi algorithm was designed, our model is loopy, so a standard backward pass is not enough to find a satisfying configuration (although can help to find good candidates). We combine the standard backward pass with a depth-first search algorithm to find a satisfying configuration” (i.e. using a backward pass of a message passing algorithm)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the backtracking methods from Kansky to supplement the methods of backtracking from Yoshiike (as modified by Cormack). Yoshiike teaches methods for an agent to retrace its steps in order to get out of potentially unfavorable states (see at least fig. 27-29) but does not teach clamping states or using a backward pass of a message passing algorithm to do so. One of ordinary skill in the art would be motivated to use the backtracking methods from Kansky to more robustly allow the agents from Yoshiike to retrace observation sequences in order to avoid unfavorable positions and improve performance of the agent as it moves through the environment. 
Regarding claim 16, the combination of Yoshiike, Cormack, and Kansky teaches the method of Claim 15, wherein the cloned hidden Markov model is a first order model (Yoshiike para. [0199] recites “FIG. 8 is a flowchart for describing processing in the recognition action mode performed by the agent in FIG. 4”. Para. [0200] recite “In the recognition action mode, the agent performs, as described above, determination of a target, and recognition of the current situation, and calculates an action plan for achieving the target from the current situation. Further, the agent determines an action to be performed next in accordance with the action plan thereof, and performs the action thereof. Subsequently, the agent repeats the above processing” (i.e. the probability of a future state based on a determined action is determined based on the current state. Examiner’s Note: one of ordinary skill would recognize that unlike the reflective action mode in Yoshiike, which utilizes a set of past states and a current state to determine a next state, the recognition action mode in Yoshiike operates as a first order Markov model).
Regarding claim 17, the combination of Yoshiike and Cormack teaches the method of Claim 15, wherein the set of transition probabilities is determined using an expectation-maximization (EM) algorithm (Yoshiike fig. 7 and para. [0169] recite “After step S21, the processing proceeds to step S22, and hereafter, in step S22 and thereafter, learning of the expanded HMM is performed wherein the initial state probability πi, state transition probability aij(Um) regarding each action, and observation probability bi(Ok) are estimated using the action series and the observation value series serving as the learned data stored in the history storage unit 14 in accordance with (a method expanding) the Baum-Welch re-estimation method (regarding actions)”. Para. [0501] recites “With the learning unit 21 in FIG. 4, learning of the expanded HMM using learned data is performed so as to maximize likelihood wherein learned data is observed in accordance with the Baum-Welch re-estimation method. The Baum-Welch re-estimation method is basically a method for subjecting model parameters to convergence by the gradient method, and accordingly, the model parameters may lapse into the local minimum”. Para. [0509] recites “FIGS. 31A and 31B are diagrams for describing the outline of division of a state for realizing the one-state one observation-value constraint. With division of a state, according to the Baum-Welch re-estimation method, in the case that, with the expanded HMM wherein the state transition probability aij(Um) and the observation probability bi(Ok) are converged, multiple observation values are observed in one state, the state is divided into multiple states of which the number is the same number of the multiple observation values so that each of the multiple observation values is observed in one state” (i.e. using the Baum-Welch method, which is a type of expectation-maximization algorithm)).
Regarding claim 18, the combination of Yoshiike and Cormack teaches the method of Claim 17, wherein the using the expectation-maximization (EM) algorithm comprises using a Baum-Welch algorithm (Yoshiike fig. 7 and para. [0169] recite “After step S21, the processing proceeds to step S22, and hereafter, in step S22 and thereafter, learning of the expanded HMM is performed wherein the initial state probability πi, state transition probability aij(Um) regarding each action, and observation probability bi(Ok) are estimated using the action series and the observation value series serving as the learned data stored in the history storage unit 14 in accordance with (a method expanding) the Baum-Welch re-estimation method (regarding actions)”. Para. [0501] recites “With the learning unit 21 in FIG. 4, learning of the expanded HMM using learned data is performed so as to maximize likelihood wherein learned data is observed in accordance with the Baum-Welch re-estimation method. The Baum-Welch re-estimation method is basically a method for subjecting model parameters to convergence by the gradient method, and accordingly, the model parameters may lapse into the local minimum”. Para. [0509] recites “FIGS. 31A and 31B are diagrams for describing the outline of division of a state for realizing the one-state one observation-value constraint. With division of a state, according to the Baum-Welch re-estimation method, in the case that, with the expanded HMM wherein the state transition probability aij(Um) and the observation probability bi(Ok) are converged, multiple observation values are observed in one state, the state is divided into multiple states of which the number is the same number of the multiple observation values so that each of the multiple observation values is observed in one state” (i.e. using the Baum-Welch algorithm)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Statistical Inference in Hidden Markov Models Using k-Segment Constraints” (Titsias et al) teaches a method to expand the amount information obtained from a posterior distribution of an HMM by introducing linear-time dynamic programming recursions called k-segments that find MAP sequences, compute posterior probabilities, and simulate sample paths.
“Representing higher-order dependencies in networks” (Xu et al) teaches a higher-order network (HON) representation that can discover and embed variable orders of dependencies in a network representation. 
“Statistical and Computational Guarantees for the Baum-Welch Algorithm” (Yang et al) teaches derivations on the Baum-Welch updates and shows geometric convergence to a small ball of radius on the order of the minimax rate around a global optimum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           
/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121